United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 25, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-41576
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MANUEL HERNANDEZ-CARRANZA,

                                    Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:04-CR-920-1
                      --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Manuel Hernandez-Carranza (“Hernandez”) appeals the 52-month

sentence imposed following his guilty-plea conviction of

illegally reentering the United States after deportation, in

violation of 8 U.S.C. § 1326.   Hernandez argues that his sentence

is illegal under United States v. Booker, 543 U.S. 220, 125
S. Ct. 738 (2005), because it was imposed pursuant to a mandatory

application of the federal sentencing guidelines.

     The erroneous application of the guidelines as mandatory is

technically a “Fanfan error.”   United States v. Martinez-Lugo,



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41576
                                -2-

411 F.3d 597, 600 (5th Cir.), cert. denied, 126 S. Ct. 464

(2005); See Booker, 125 S. Ct. at 750, 768-69.     The Government

concedes that Hernandez preserved his Fanfan claim for appeal and

that the issue is reviewed for harmless error.     See United States

v. Walters, 418 F.3d 461, 464 (5th Cir. 2005).   The Government

contends that harmless error is shown by the imposition of a

“reasonable” sentence in the middle of the guidelines range.

However, the Government does not carry its arduous burden of

showing that the district court would not have sentenced

Hernandez differently under an advisory guidelines system.     See

United States v. Pineiro, 410 F.3d 282, 284-85 (5th Cir. 2005);

United States v. Garza, 429 F.3d 165, 170-71 (5th Cir. 2005)

(Booker error).   We therefore we VACATE the sentence and REMAND

for resentencing in accordance with Booker.

     For the first time on appeal, Hernandez contends that 8

U.S.C. § 1326 is unconstitutional.    As he concedes, this argument

is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224

(1998), which this court must follow “unless and until the

Supreme Court itself determines to overrule it.”     United States

v. Izaguirre-Flores, 405 F.3d 270, 277-78 (5th Cir.) (quotation

marks omitted), cert. denied, 126 S. Ct. 253 (2005).     The

judgment of conviction is AFFIRMED.

     CONVICTION AFFIRMED; SENTENCE VACATED; CASE REMANDED.